Citation Nr: 1811772	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

These matters come on appeal before the Board of Veteran's Appeals from a rating decision by the Department of Veterans Affairs, Regional Office in September 2009.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on November 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he currently suffers from bilateral hearing loss that is the result of exposure to combat noise during service in Vietnam.  As the Veteran's service personnel records reflect that he had service in Vietnam and his description of noise exposure in service is consistent with the circumstances of such service, the Board finds that exposure to acoustic trauma is conceded.  Therefore, it must next be determined if the Veteran has a current hearing loss disability for VA purposes and whether such disability is etiologically related to his in-service acoustic trauma.

In this regard, the Veteran was last afforded a VA examination in February 2011.  At that time the Veteran's hearing threshold was close to meeting the standard for hearing loss under VA purposes, but not quit enough.  Therefore, no etiology opinion was provided.  Additionally, there has been no indication of a diagnosis of hearing loss for VA purposes in any other treatment records currently associated with the claims file.

Because the Veteran was last provided with a VA examination in February 2011, the Veteran and his spouse have both testified that the Veteran's hearing loss has worsened.  Therefore, it is presumable that the Veteran's hearing loss may now meet the standard for VA purposes.  

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, even though the Veteran did not meet the standard for hearing loss at the time he initially filed his claim, if he meets it while still during the applicable appeal period, then he will have been deemed to meet the current disability requirement.

Accordingly, the Board finds that the Veteran should be scheduled for a contemporaneous VA audiological examination in order to determine whether he has any current hearing loss for VA purposes and, if so, whether any such hearing loss is etiologically related to the Veteran's conceded acoustic trauma in service.  A complete rationale for any opinions rendered must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After any additional medical records have been associated with the file, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record and all electronic records, including a copy of the Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hearing loss is etiologically related to his active duty service, to include his conceded noise exposure during combat activities in Vietnam. 

A complete rationale for all opinions must be provided.

3.  Re-adjudicate the appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




